                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   J.R., a minor, by and through her parent and
                                                                         11   Guardian ad Litem, S. Ringer, and O.G., a
United States District Court




                                                                              minor, by and through his parent and Guardian                  No. C 18-06211 WHA
                                                                              ad Litem, A. Valdenegro,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiffs,
                                                                                                                                             ORDER DENYING
                                                                         14     v.                                                           LAKEPORT UNIFIED
                                                                                                                                             SCHOOL DISTRICT’S
                                                                         15   LAKEPORT UNIFIED SCHOOL DISTRICT;                              MOTION TO DISMISS
                                                                              KELSEYVILLE UNIFIED SCHOOL
                                                                         16   DISTRICT; and DOES 1 through 50, inclusive,

                                                                         17                  Defendants.
                                                                                                                            /
                                                                         18
                                                                         19                                         INTRODUCTION

                                                                         20          In this action brought by parents of two middle-school students against a school district,

                                                                         21   the district moves to dismiss. The district’s motion is DENIED.

                                                                         22                                           STATEMENT

                                                                         23          Plaintiffs O.G. and J.R., both minors, bring this action through their parents and

                                                                         24   guardians ad litem, against defendants Kelseyville Unified School District and Lakeport Unified

                                                                         25   School District. A prior order stated the facts as alleged against Kelseyville Unified School

                                                                         26   District (Dkt. No. 53). The facts alleged against Lakeport Unified School District are as

                                                                         27   follows.

                                                                         28          “Bully,” a middle-school student in the Lakeport Unified School District had a known
                                                                              history of sexually inappropriate behavioral issues. For example, Bully would openly
                                                                          1    masturbate on the bus in-front of other students, poke other children with pencils in the anus
                                                                          2    region, and would shine mirrors up girls’ skirts. The administrators at the middle school even
                                                                          3    kept a binder of complaints against Bully in the campus office (Dkt. No. 22 at ¶ 24).1
                                                                          4               Throughout the 2014–2015 school-year, Bully’s actions towards plaintiff O.G., a male
                                                                          5    middle-school student, age twelve, with special needs, included repeated sodomization in the
                                                                          6    school’s restroom. Plaintiff O.G. disclosed the abuse to his mother at the end of the school
                                                                          7    year, who immediately reported it to the school. The school took no further action. Plaintiff
                                                                          8    O.G. subsequently transferred to another middle school in the Kelseyville Unified School
                                                                          9    District (id. at ¶¶ 21–23, 25–27).
                                                                         10               The following school year, Bully became progressively more aggressive towards
                                                                         11    plaintiff J.R. In February 2016, J.R. reported to the yard duty that Bully grabbed at her breast,
United States District Court
                               For the Northern District of California




                                                                         12    buttocks, and genital areas. The yard duty informed the school principal. Bully was thereafter
                                                                         13    suspended from the middle school (id. at ¶¶ 28–31).2
                                                                         14               Through their parents and guardians ad litem, plaintiffs commenced this action against
                                                                         15    both Kelseyville Unified School District and Lakeport Unified School District in the Superior
                                                                         16    Court for the County of Lake in October 2018. Defendant Kelseyville removed (Dkt. No. 1).
                                                                         17    After plaintiffs filed an amended complaint that raised numerous state causes of action and
                                                                         18    federal claims (Dkt. No. 22), an order stayed plaintiffs’ state law claims against both defendants
                                                                         19    (Dkt. No. 54). Another order granted in part and denied in part defendant Kelseyville’s motion
                                                                         20    to dismiss as to the federal claims asserted against defendant Kelseyville (Dkt. No. 53).
                                                                         21               As alleged against defendant Lakeport Unified School District, the amended complaint
                                                                         22    alleges four claims, three of which have been stayed (Dkt. No. 54). The sole remaining claim is
                                                                         23    an alleged Title IX claim. Thus, although Lakeport Unified School District now moves to
                                                                         24
                                                                         25
                                                                         26            1
                                                                                         For the purposes of this order, “Bully” refers to the harassing minor. The complaint does not provide
                                                                              Bully’s legal name.
                                                                         27
                                                                                      2
                                                                                         The amended complaint does not specify the age of plaintiff J.R. or whether or not she was a student
                                                                         28   in the middle school at the time of these assaults. Subsequent filings have indicated that plaintiff J.R. was
                                                                              twelve years old.

                                                                                                                                        2
                                                                          1   dismiss all claims, this order only discusses the amended complaint’s Title IX claim. This order
                                                                          2   follows full briefing and oral argument.
                                                                          3                                              ANALYSIS
                                                                          4          Title IX provides that “[n]o person in the United States shall, on the basis of sex, be
                                                                          5   excluded from participation in, be denied the benefits of, or be subjected to discrimination
                                                                          6   under any education program or activity receiving Federal financial assistance.” 20 U.S.C. §
                                                                          7   1681(a). To be liable for harassment under Title IX, the recipient of federal funds — here,
                                                                          8   defendant Lakeport Unified School District — must have actual notice of, and be deliberately
                                                                          9   indifferent to, the harassment. See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 277
                                                                         10   (1998). Title IX liability for student-to-student harassment is limited “to circumstances wherein
                                                                         11   the recipient exercises substantial control over both the harasser and the context in which the
United States District Court
                               For the Northern District of California




                                                                         12   known harassment occurs.” Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526
                                                                         13   U.S. 629, 644–45 (1999). Under Title IX, a school district can be held liable for peer-to-peer
                                                                         14   harassment where a student is subject to harassment “that is so severe, pervasive, and
                                                                         15   objectively offensive that it can be said to deprive the victims of access to the educational
                                                                         16   opportunities or benefits provided by the school.” Id. at 650. The operative complaint has
                                                                         17   alleged sexual assault against both O.G. and J.R. with sufficient detail to plausibly demonstrate
                                                                         18   severe and offensive peer-to-peer harassment depriving O.G. and J.R. access to the educational
                                                                         19   opportunities provided by a middle school.
                                                                         20          Turning to whether or not defendant Lakeport had actual notice and acted with
                                                                         21   deliberate indifference, because liability may only arise from a recipient’s “own misconduct,”
                                                                         22   the recipient’s deliberate indifference must “subject its students to harassment. That is, cause
                                                                         23   students to undergo harassment or make them liable or vulnerable to it.” In this vein, school
                                                                         24   officials are generally accorded flexibility to respond to harassment without being “second
                                                                         25   guess[ed],” as long as their response is not “clearly unreasonable.” Davis, 526 U.S. at 644–45,
                                                                         26   648–49.
                                                                         27          Before Bully began harassing J.R., O.G.’s mother informed the school principal that
                                                                         28   Bully had been sodomizing her son in the school bathrooms for the past several months. With


                                                                                                                               3
                                                                          1   this information in hand, the school not only allowed Bully to remain in school, but did not
                                                                          2   appear to take any other remedial action. The lack of response to such predatory behavior is
                                                                          3   clearly unreasonable and plausibly subjected J.R. to the harassment. Thus, at this stage, there is
                                                                          4   no doubt that the school was on notice and acted with deliberate indifference as to plaintiff J.R.
                                                                          5          As to plaintiff O.G., the operative complaint alleges that Lakeport kept a binder of
                                                                          6   complaints against Bully in the campus office. True, the operative complaint never specifies
                                                                          7   when the binder began to be assembled or what the binder of complaints against Bully
                                                                          8   contained. On a motion to dismiss, however, it is unfair to insist that a plaintiff plead specific
                                                                          9   facts that reside only in the secret files of a defendant and which, prior to discovery, can only be
                                                                         10   referenced on information and belief. Discovery will tease out the facts of what Lakeport knew
                                                                         11   about Bully and when they knew it. In light of the vast and detailed “known” history of
United States District Court
                               For the Northern District of California




                                                                         12   bullying alleged in the operative complaint (such as poking children with pencils in the anus
                                                                         13   region and shining mirrors up girls’ skirts), school administrators plausibly knew that Bully
                                                                         14   presented a substantial risk of abuse to other students, including O.G.
                                                                         15          Defendant Lakeport unpersuasively highlights Bully’s track record of abuse towards
                                                                         16   both male and female victims to argue that Bully, and by extension defendant Lakeport, did not
                                                                         17   discriminate. This absurd argument is the equivalent to arguing that one is not racist for
                                                                         18   discriminating against all other races. Taken to its logical conclusion, anyone could escape
                                                                         19   Title IX requirements by ensuring they discriminated “equally.”
                                                                         20          Moreover, defendant Lakeport glosses over that Bully did plausibly target plaintiffs for
                                                                         21   sexual assault because of J.R.’s gender and Bully’s perception that O.G. did not conform to a
                                                                         22   gender stereotype (Bully would call O.G. “gay”). The middle school, and by extension
                                                                         23   defendant Lakeport, therefore plausibly “on the basis of sex . . . excluded from participation in .
                                                                         24   . . denied the benefits of, or . . . subjected to discrimination” plaintiffs J.R. and O.G. “under any
                                                                         25   education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).
                                                                         26          The operative complaint also satisfied the Rule 8(a) requirement to include a short and
                                                                         27   plain statement of the Title IX claim showing that plaintiffs are entitled to relief.
                                                                         28


                                                                                                                                4
                                                                          1                                          CONCLUSION
                                                                          2          For the foregoing reasons, defendant Lakeport Unified School District’s motion to
                                                                          3   dismiss is DENIED. Plaintiffs’ request for judicial notice is DENIED AS MOOT.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: January 10, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                          8                                                          UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            5
